 Case: 5:19-cv-00198-REW-MAS Doc #: 1-1 Filed: 05/03/19 Page: 1 of 7 - Page ID#: 7



 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 19-CI-00096
 Commonwealth of Kentucky                                                               court: CIRCUIT
 Court of Justice Courts.ky.gov
                                                                                        County: MERCER
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, EDINGTON, SARAH VS. LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, Defendant

                                                                                                                                   ~
                                                                                                                                   0
    TO: CORPORATION SERVICE COMPANY                                                                                                O
                                                                                                                                   d
                                                                                                                                   ~
                                                                                                                                   0
           421 WEST MAIN STREET                                                                                                    0
                                                                                                                                   N
           FRANKFORT, KY 40601                                                                                                     a
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
Memo: Related party is LIBERTY LIFE ASSURANCE COMPANY OF BOSTON                                                                    v
                                                                                                                                   ~
                                                                                                                                   U

The Commonwealth of Kentucky to Defendant:                                                                                         a
LIBERTY LIFE ASSURANCE COMPANY OF BOSTON

   You are hereby notified that a legal action haS been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) dayS following the day this paper is delivered to you, judgment by default may be
takeri against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         /s/ Allison Buchanan, Mercer
                                                         Circuit Clerk
                                                         Date: 4/9/2019




                                                 Proof of Service
   This Summons was:

❑ Served by delivering a true copy and the Complaint (or other initiating document)

     To:

❑ Not Served because:


   Date:                          1 20
                                                                                              Served By


                                                                                                Title
Summons ID: 157342311439709@00000063184
CIRCUIT: 19-CI-00096 Certified Mail
EDINGTON, SARAH VS. LIBERTY LIFE ASSURANCE COMPANY OF BOSTON

                                                      Page 1 of 1                               eFiled
                                                                             EXHIBIT A

  Exhibit A
       Case: 5:19-cv-00198-REW-MAS Doc #: 1-1 Filed: 05/03/19 Page: 2 of 7 - Page ID#: 8


"0 '    Filed                     19-CI-00096    04/09/2019             Allison Buchanan, Mercer Circuit Clerk




                                                 COMMONWEALTH OF KENTUCKY
                                                    MERCER CIRCUIT COURT
                                                   CIVIL ACTION NO.
                                                          Elec[yonicnlly Filed
                 SARAH EDINGTON                                                                          PLAINTIFF


                 vs.



                 LIBERTY LIFE ASSURANCE COMPANY OF BOSTON                                             DEFENDANT

                            To be served through process agent:
                            Corporation Service Company
                            421 West Main Street
                            Frankfort, KY 40601

                                                      ** ** ** ** ** ** ** ** ** **


                            Comes the Plaintiff, Sarah Edington, and for her Complaint against Defendant Liberty Life
                                                                                                                         ~
                                                                                                                         co
                 Assurance Co►npany of Boston, states as follows:

                       I.      The Plaintiff, Sarah Edington, is a citizen and resident of Mercer County, Kentucky.

                       2.      Defendant Liberty Life Assurance Company of Boston ("Liberty Life") is an insurance

                               company believed to be domiciled in the state of New Hampshire, authorized to do the

                               business of insurance in Kentucky by holding a Kentucky Certificate of Authority.

                       3.       Liberty Life may be served with process through its agent registered with the Kentucky

                               Department of lnsurance: Corporation Service Company, 421 West Main Street,

                               Frankfort, KY 40601.                                                                      a

                       4.      Jurisdiction is proper in this Court because Liberty Life transacts business, issued a

                               policy of insurance in, and caused damages in the Commonwealth of Kentucky, and

                                Plaintiff resides in, and was caused harm in, Mercer County, Kentucky.

                       5.      At the time of the circumstances giving rise to this lawsuit, Plaintiff was an employee

                               of Baptist Healthcare System, Inc. ("Baptist") employed as a Registered Nurse.
                                                                                                                         ~


         Filed                     19-CI-00096    04/09/2019            Allison Buchanan, Mercer Circuit Clerk




        Exhibit A
     Case: 5:19-cv-00198-REW-MAS Doc #: 1-1 Filed: 05/03/19 Page: 3 of 7 - Page ID#: 9


11     Filed           19-CI-00096      04/09/2019             Allison Buchanan, Mercer Circuit Clerk




               0    The Defendant supplied and issued a policy of insurance to Baptist, where the Plaintiff

                    obtained coverage for life insurance. The applicable insurance policy number is

                    believed to be SA3-850-291448-01.

               7.   The insurance policy contains a waiver of premium provision, whereby premiums are

                    to be waived when the claimant is disabled.

               8.   Plaintiff is entitled to have premiums waived under the life insurance policy because

                    she is disabled, as defined in the insurance policy, from performing her past occupation

                    at Baptist and any other occupation.

               0    The policy defines disability and entitles Plaintift'to receive benefits, if Plaintiff ineets

                    the following terms:

                        WAIVER OF PREMIUM FOR TOTAL DISABILITY

                        If a Covered Employee becomes Totally Disabled while insured under this
                        policy he may be eligible for continued Life Insurance Coverage without
                        premium payment, provided that:

                        I. he becomes Totally Disabled while insured under this policy and before
                            age 65;
                        2. within one year from the date he is no longer in Active Employment
                            Liberty receives initial proof that his Total Disability has continued for
                            6 months (initial Proofi); and
                        3. during the three months before each anniversary of receipt of initial
                            Proof, Liberty receives Proof of continuation of Total Disability.

                       "Total Disability" or "Totally Disabled" means the complete inability, as a
                       result of Injury or Sickness, to perform the Material and Substantial Duties
                        of Any Occupation.

                       "Material and Substantial Duties" means responsibilities that are normally
                       required to perform Any Occupation, and cannot be reasonably eliminated
                        or modified.

                       "Any Occupation" means any occupation that the Covered Employee is or
                       becomes reasonably fitted by training, education, experience, age, physical
                       and mental capacity.
                                                                                                           ~


                                                           2
       Filed           19-CI-00096      04/09/2019              Allison Buchanan, Mercer Circuit Clerk



                                   -A


      Exhibit A
Case: 5:19-cv-00198-REW-MAS Doc #: 1-1 Filed: 05/03/19 Page: 4 of 7 - Page ID#: 10


  Filed               19-CI-00096    04/09/2019              Allison Buchanan, Mercer Circuit Clerk




             ul    The Plaintiff, while working at Baptist became disabled as defined in her insurance

                   policy on or about June 28, 2016 and remains disabled.

                   The Plaintiff was and has been unable to perform the material and substantial duties of

                   any occupation, since on or about June 28, 2016, as a result of injury or sickness.

             12.   A waiver of premium ("WOP'") claim was opened with respect to Plaintiff's life

                   insurance coverage. The claim number for Plaintift's WOP claim is believed to be

                   7877390.

             13    Defendant denied Plaintiff's WOP claim on or about April 2, 2018.

             L'i   Plaintifftimely, and in the manner set forth in the applicable insurance policy, appealed

                   the denial of her claim by letter dated September 26, 2018.

                                                                                                               ~
             a     In her appeal, Plaintiff submitted additional medical documentation supporting her          O
                                                                                                               U7
                                                                                                               e
                   ongoing disability.                                                                         ~
                                                                                                               w
                                                                                                               J
                                                                                                               Y
                                                                                                               U
                                                                                                               W
             a     By letter dated November 7, 2018, Defendant upheld the denial of Plaintiff's WOP            a
                                                                                                               3
                                                                                                               z
                   claim.                                                                                      w
                                                                                                               ~
                                                                                                               ~
                                                                                                               a
                                                                                                               0
             17    T'he Plaintiff has exhausted any administrative remedies that may be required under the     z
                                                                                                               0
                                                                                                               x
                   insurance contract, applicable policies, and/or by law.                                      d
                                                                                                               -~tm
                                                                                                               ~_
                                                   COUNTI                                                       ~
                                                                                                               ~
                                                                                                               .y
                                                                                                                d
                   Plaintiff incorporates by reference all of the preceding paragraphs as if fully stated      a

                   herein.

             19    The life insurance policy is an employee benefit governed by the Employee Retirement

                   Income Security Act ("ERISA'"), 29 U.S.C. § 1001 el seg.




                                                                                                               ~

                                                        3
  Filed               19-CI-00096    04/09/2019             Aflison Buchanan, Mercer Circuit Clerk




 Exhibit A
    Case: 5:19-cv-00198-REW-MAS Doc #: 1-1 Filed: 05/03/19 Page: 5 of 7 - Page ID#: 11


~     Fiied               19-CI-00096     04/09/2019              Allison Buchanan, Mercer Circuit Clerk




                 20.   This count is brought under ERISA pursuant 29 U.S.C. § I 132(a)(1)(B) as a result of

                       Defendant's improper denial of benefits under the plan and to recover benefits under

                       the terms of the plan.

                 21.   The Plaintiff is entitled to past and future waivers of life insurance premiums under the

                       contract of life insurance.

                 22.   Pursuant to 29 U.S.C. § 1 l32(a)(1)(B) and 29 U.S.C. § 1132(g), Plaintiff has been

                       damaged by Defendant's conduct, and Plaintiff therefore brings this action to recover

                       benefits owed to her under the Policy and plan, to enforce her rights under the terms of

                       the Policy and plan, and to clarify her rights to future benefits under the terms of the

                       Policy and plan, and she is entitled to the foregoing relief, as well as interest, costs and

                       attorney's fees.
                                                                                                                      co
                                                                                                                      0
                 23.   Defendant's decision to terminate benefits, and its refusal to reinstate benefits after        ~
                                                                                                                      ~
                                                                                                                      w
                                                                                                                      J
                       receiving additional evidence on appeal, was wrong, arbitrary and capricious, against          Y
                                                                                                                      U
                                                                                                                      w
                                                                                                                      n.
                       the evidence provided to Defendant, and a breach of fiduciary duty, all of which entitles      3
                                                                                                                      z
                                                                                                                      w
                                                                                                                      ~
                       Plaintiff to benetits under the terms of the plan, interest, and attorney's fees under 29      ~
                                                                                                                      a
                                                                                                                      0
                                                                                                                      z
                       U.S.C. § I 132(a)(1)(B) and (g).                                                               0
                                                                                                                      s
                                                                                                                       d
                                                                                                                       m
                                                                                                                      -_
                 24.   Defendant's internal review is not subject to abuse of discretion review, and Plaintiffls      ~_
                                                                                                                       ~
                                                                                                                       ~
                       claim should be reviewed de novo.                                                              ~
                                                                                                                      .y
                                                                                                                      d
                                                                                                                      a
                 25.   The damages sought for the aforesaid injuries are in excess of the jurisdictional limits

                       of this Court.

                                                          COUNT II

              26.      Plaintiff incorporates by reference all of the preceding paragraphs as if fully stated

                       herein.


                                                                                                                      ~
                                                              4
      Filed               19-CI-00096     04/09/2019              Allison Buchanan, Mercer Circuit Clerk




     Exhibit A
Case: 5:19-cv-00198-REW-MAS Doc #: 1-1 Filed: 05/03/19 Page: 6 of 7 - Page ID#: 12

.      •
     Filed                   19-CI-00096    04/09/2019              Allison Buchanan, Mercer Circuit Clerk




                27.      "The Plaintiff is entitled to past and future waivers of life insurance premiums under the

                         contract of life insurance.

                28.      In the alternative to Count 1, to the extent Plaintiffs claims are not governed by ERISA,

                         the Plaintiff is entitled to WOP benetits, and Defendant should be required to perform

                         under its contract and pay benefits to Plaintiff.

                29.      The Defiendant should be enjoined from denying waiver of life insurance premiums

                         under the contract.


                30.      The damages sought for the aforesaid injuries are in excess of the jurisdictional limits

                         of this Court.


             WHEREFORE, Plaintiff demands the following relief:

                1. Judgment against Defendants for full contractual benefits, attorney's fees, prejudgment and        .-.
                                                                                                                      ~
                                                                                                                      'o
                                                                                                                      ~
                                                                                                                      0
                      post judgment interest; and                                                                     ~
                                                                                                                      ~
                                                                                                                      w
                2. Any and all other relief to which Plaintiff appears to be entitled.                                x
                                                                                                                      U
                                                                                                                      W
                                                                                                                      a
                                                                                                                      3
                                                                                                                      z
                                                                                                                      w
                                                                                                                      ~
                                                                    Respectfully submitted,                           Q
                                                                                                                      0
                                                                                                                      z
                                                                    /s/ Elizabeth A. Thornsbury                       =
                                                                    ELIZABETH A. THORNSBURY
                                                                    Email: elizabeth@austinmehr.com                   ~
                                                                    M. AUSTIN MEHR                                    ~
                                                                    Email: amehr@austinmehr.com                       N
                                                                    Mehr, Fairbanks & Peterson                        a
                                                                    Trial Lawyers, PLLC
                                                                    201 West Short Street, Suite 800
                                                                    Lexington, Kentucky 40507
                                                                    Telephone: (859) 225-3731
                                                                    Facsimile: (859) 225-3830
                                                                                                                      0
                                                                    Attorney for Plaintiff ,                          g
                                                                                                                      0
                                                                                                                      0
                                                                                                                      w
                                                                                                                       0
                                                                                                                      U5
                                                                                                                      0
                                                                                                                      0
                                                                                                                      O
                                                                                                                      O
                                                                                                                      O

                                                                                                                      r
                                                                                                                      L"
                                                                                                                      O
                                                                                                                      U
                                                               5
     Filed                  19-CI-00096     04/09/2019             Allison Buchanan, Mercer Circuit Clerk




    Exhibit A
                       Case: 5:19-cv-00198-REW-MAS Doc #: 1-1 Filed: 05/03/19 Page: 7 of 7 - Page ID#: 13




                                                                              CERTIFIED MAIL
             KLTH Op                       ANAN
                                                                                                                                            S~P~~ Posr9~
                       y~   CIRCUIT CO R T CHL~RK                                                                                               ~~~19—`=~
                        G
                            MERCER CIRCUIT 8L DISTRICT COURTS                                                                           ?
                                                                                                                                                     ~f---~,.--
                                                                                                                                                       "'PITPIEY~-BOWES
                                                                                                                                                 ,

                                                                                                                                        02 1P ~$ 006e950
        * ~~Rr op'~s
                  ~         24 SOUTH MAIN STREEIT CENTER                                                                               0001985724 APR 10 2019
                            HanRODSSURc, KENTUCxY 40330               7017 2680 0000 5839 1221                                          MAILED FROM ZIPCODE40330


     CI 19—CI-00096
     650181



                                                            CORPORATiON SERV[CE COMPANY
                                                            421 WEST MA1N STREET
                                                            FRANKFORT KY 40601




                                                          ~1~:;rM:;:~:l::~~     _:::_:::_::;~   ~~Irfllflillllll~I:Ifs ~Ti,.ff,:~1f~~.i1J~Il1~lr,l ~.frr~Ilrl ~Ifl11'}i




Exhibit A
